IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00310-CV

STEPHEN MCGUIRE AND TRUDY MCGUIRE,
                                                            Appellants
v.

ASSEMBLY BY US LLC,
                                                            Appellee



                           From the 414th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-3717-5


                          MEMORANDUM OPINION


       Trial of this personal injury action was to the court. Stephen and Trudy McGuire

were the plaintiffs in the trial court. Assembly by Us, LLC, was one of the defendants in

the trial court. The McGuires’ claims as to the other defendants were disposed of in the

trial court; Assembly is the only appellee in this appeal. After it had heard the evidence,

the trial court entered a money judgment for various elements of damages in favor of the

McGuires for $263,500. However, the trial court awarded “0.00” damages on Trudy’s
claim related to a reduction in her monthly retirement benefits brought about by her early

retirement. The trial court also awarded “0.00” damages in connection with Trudy’s

claim that she lost medical benefits because she had to retire early. Those two zero

damage awards are the subject of this appeal. They maintain that the evidence is both

legally and factually insufficient to support that portion of the trial court’s judgment.

Because we find that the evidence is legally and factually sufficient to support the trial

court’s judgment, we affirm.1

        Stephen McGuire was born on January 21, 1940. Trudy McGuire was born on

December 19, 1944. Stephen and Trudy had been married for 52 years when this case

was tried on October 20, 2018.

        Stephen suffered a stroke in September 2014. To make things easier to care for

Stephen, Trudy began a search for two special beds to replace the king size bed that she

and Stephen had at the time. Trudy talked on the phone to a man named Daryl. Daryl

was employed by one of the other original defendants. Daryl told Trudy that he could

supply an “Adjustable Sleep System” that would meet the McGuires’ needs.

        Trudy ordered two of the sleep systems on December 15, 2014. When Trudy

placed the order, Daryl asked her whether the floor of the room where the beds were to




1 Appellee, Assembly by Us, LLC, did not file a brief in this case. Assembly has notified this Court that it
terminated its status as an LLC with the State of Texas. That issue was not litigated in the trial court, and
it has not been briefed in this court. Therefore, we will not address that issue. This case is submitted on
Appellant’s brief and the record.

McGuire v. Assembly by Us LLC                                                                         Page 2
be placed was a smooth, hard surface floor. Trudy told Daryl that it was. Daryl then

mentioned that he would include some caster cups in the shipment and that it would be

necessary to use the caster cups so that the beds would not slide.

       The evidence indicates that there was a chain of actors who performed different

roles in getting these types of beds to the ultimate customer. The final link in that chain

in this case was Assembly.

       Assembly delivered and assembled the beds on December 24, 2014. There is

evidence in the record to indicate that there were no caster cups in with the shipment.

The record contains evidence that Assembly personnel knew that it was dangerous to

install the beds without caster cups. Rather than warn the McGuires of that danger, on-

site Assembly personnel told Trudy that that should not be a problem so long as the

casters remained locked.

       After Assembly personnel left, Trudy attempted to transfer Stephen from his

wheelchair into his new bed. Stephen and Trudy had been trained in the transfer

procedure. During the transfer process on this occasion, the new bed slid from under

Stephen; both Stephen and Trudy fell to the floor.

       Stephen suffered soreness, bruising and aggravated an ankle injury in the fall, but

was not seriously injured. Trudy’s head struck the floor.




McGuire v. Assembly by Us LLC                                                        Page 3
       Prior to the fall on Christmas Eve 2014, Trudy had broken her neck. As a result of

that previous injury, Trudy received medical treatment that included surgical fusion

procedures as well as procedures to install hardware in Trudy’s neck and skull.

       Because of neck and back pain that she experienced after the December 24, 2014,

incident, Trudy went to the emergency room on December 26. Sometime later, Dr.

Harold Bruce Hamilton, Trudy’s neurosurgeon, discovered that the fall had

compromised the hardware that he had previously placed in Trudy’s neck and skull. Dr.

Hamilton testified that Trudy’s condition was good up until the time that she fell on

December 24.

       After the December 24 fall, Trudy received several facet nerve injections for pain.

Ultimately, in May 2015, Dr. Hamilton performed surgery on Trudy to correct some of

the problems with the hardware that he had previously placed in Trudy’s neck and skull.

Further problems with the hardware necessitated additional surgeries in June 2017 and

in May 2018. Trudy also received additional facet nerve injections and underwent other

pain management efforts. Dr. Hamilton testified that Trudy’s pain was better but that

she would suffer some pain for the rest of her life.

       Trudy began working in the McLennan County archives department on August

12, 1998. In her work, Trudy had to walk long distances, climb ladders, lift books that

weighed from twenty-five to fifty pounds, and move heavy boxes. After Trudy’s fall, she

spent some time off, but returned to work.


McGuire v. Assembly by Us LLC                                                       Page 4
       Claire McDaniels, the records management officer for McLennan County, testified

that Trudy was able to do her job before the December accident but not after; she walked

slower and was stooped over.

       Trudy testified as to other things other than her job that she could no longer do

after she fell in December.     She was limited in her housework, gardening, church

attendance, Stephen’s care, interaction with grandchildren, driving, and other activities.

Trudy’s son, Ian, testified similarly as to Trudy’s limitations.

       Although Trudy intended to retire in August 2018, when she had completed

twenty years of service, she testified that she took early retirement in January 2016, about

one year after the December 2014 fall, because she could no longer do her work.

       The evidence shows that because Trudy retired before she had completed twenty

years of employment with McLennan County, her retirement benefit was $700 less per

month than it would have been had she worked until she had served a full twenty years.

Also, because she retired early, Trudy was not eligible for insurance coverage.

       On August 7, 2019, the trial court entered its judgment. In that judgment, the trial

court awarded the McGuires $263,500. The trial court apportioned that amount as

follows:

              To Stephen:
                    Pain and suffering                   $1,000.00
                    Reimbursement of Care                22,500.00
              To Trudy:
                    Past Mental Anguish                 $40,000.00
                    Future Mental Anguish                10,000.00
McGuire v. Assembly by Us LLC                                                         Page 5
                      Past Pain and Suffering             100,000.00
                      Future Pain and Suffering            50,000.00
                      Past Disfigurement                    5,000.00
                      Past Impairment                      25,000.00
                      Future Impairment                    10,000.00
                      Loss of Retirement Benefits               0.00
                      Loss of Medical Benefits                  0.00

       Again, it is only the trial court’s failure to award damages for loss of retirement

benefits and medical benefits that is the subject of this appeal. The McGuires first

complain that the evidence is legally insufficient to support the zero damage awards.

        Although the McGuires requested that the trial court make findings of fact, it did

not. The McGuires did not call that failure to the attention of the trial court. There is no

complaint on appeal as to the trial court’s failure to make those findings. It is implied

that the trial court made all findings that are necessary to support the judgment. Worford

v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).

       In an appeal from the trial court's judgment in a bench trial, a party may challenge

the legal and factual sufficiency of the evidence to support the judgment as in any other

case. Huang v. Don McGill Toyota, Inc., 209 S.W.3d 674, 677 (Tex. App. —Houston [14th

Dist.] 2006, no pet.)(citing Roberts Express, Inc. v. Expert Transp., Inc., 842 S.W.2d 766, 769–

70 (Tex. App.—Dallas 1992, no writ)). We are to review sufficiency of the evidence issues

after a bench trial the same as we would review issues that involve sufficiency of the

evidence to support jury findings. Catalina v. Blasdel, 881 S.W.2d 295 (Tex. 1994).




McGuire v. Assembly by Us LLC                                                            Page 6
       The test for legal sufficiency is “whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” City of Kellar v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We are to credit favorable evidence, if a

reasonable factfinder could, and we disregard contrary evidence unless a reasonable

factfinder could not. Id. Also, we note that the factfinder is the sole judge of the

credibility of the witnesses and of the weight to be given to their testimony. Id. at 819.

       The Supreme Court in Dow Chemical stated the standard as follows:

                      When a party attacks the legal sufficiency of an adverse
              finding on an issue on which she has the burden of proof, she
              must demonstrate on appeal that the evidence establishes, as
              a matter of law, all vital facts in support of the issue. Sterner
              v. Marathon Oil Co., 767 S.W.2d 686, 690 (Tex.1989);
              Hall, Standards of Review in Texas, 29 ST. MARY'S L.J. 351,
              481–82 (1998). In reviewing a “matter of law” challenge, the
              reviewing court must first examine the record for evidence
              that supports the finding, while ignoring all evidence to the
              contrary. Sterner, 767 S.W.2d at 690; Hall, supra, at 482. If
              there is no evidence to support the finding, the reviewing
              court will then examine the entire record to determine if the
              contrary proposition is established as a matter of
              law. Sterner, 767 S.W.2d at 690; Hall, supra, at 482. The point
              of error should be sustained only if the contrary proposition
              is conclusively established. Croucher v. Croucher, 660 S.W.2d
              55, 58 (Tex.1983); Hall, supra, at 482. Dow Chem. Co. v. Francis,
              46 S.W.3d 237, 241–42 (Tex. 2001).

       When we review a finding for factual sufficiency, we consider all the evidence and

will set aside the finding only if it is so contrary to the overwhelming weight of the

evidence as to be clearly wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).



McGuire v. Assembly by Us LLC                                                         Page 7
       The McGuires maintain that they conclusively established their entitlement to

damages for the loss of increased retirement and insurance benefits.

       At trial, Assembly’s counsel asked Trudy whether she thought that her age could

account for some of her problems. Trudy responded: “I don’t consider age necessarily a

problem. I think that you do what you can do and what you want to do. If you want to

do it bad enough, you can usually do it.” It is apparent from Trudy’s testimony that it

was important to her that she personally take care of Stephen; she did not want any help.

Trudy testified that she had “rather float my own boat than have someone else float it for

me. I have always been that way. And I guess I will die being that way.” Trudy

attributed her being able to take care of Stephen to her lifting the heavy things at work.

       Trudy’s desire to take care of her husband of 52 years is indeed commendable.

However, a reasonable person could attribute her strong desire to personally care for

Stephen to be the reason for her early retirement, not the injuries received in the fall.

       As applicable to this case, negligence consists of a legal duty owed by one party to

another, a breach of that duty, and damages that proximately result from the breach.

Greater Houston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990).

       The trial court clearly attributed all other damages to the December 24 fall. We

can see no reason for the trial court’s treating the early retirement and insurance issues

differently from the other damage awards except that the fall did not proximately cause

the early retirement. A reasonable person could have so found. Trudy’s testimony would


McGuire v. Assembly by Us LLC                                                          Page 8
support that finding. The McGuires had the burden of proof on the early retirement

issues. A review of the record shows that the McGuires did not establish the issue as a

matter of law. We overrule the McGuires’ first issue on appeal.

        In their second issue on appeal, the McGuires claim that the evidence is factually

insufficient to support the zero damages award. We have set out the standard of review

earlier. We have considered all the evidence in this record and cannot find that the

judgment of the trial court is so contrary to the overwhelming weight of the evidence as

to be clearly wrong and unjust. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). We

overrule the McGuires’ second issue on appeal.

        We affirm the judgment of the trial court.




                                                         JIM R. WRIGHT
                                                         Senior Chief Justice

Before Justice Johnson,
       Justice Smith, and
       Justice Wright2
Affirmed
Opinion delivered and filed December 22, 2021
[CV06]




2
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.


McGuire v. Assembly by Us LLC                                                                      Page 9